COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:           Texas Department of Public Safety v. Anita Johnson and
                               Tameki Taylor

Appellate case number:         01-20-00397-CV

Trial court case number:       2017-76040

Trial court:                   113th District Court of Harris County

       Appellees have purported to file an unopposed motion to substitute counsel on
appeal. Appellees are currently represented by Thomas Burton of the Burton Law Firm.
Appellees request that Thomas Burton be allowed to withdraw as counsel of record, and
that Andrew J. Cobos and Nicholas Kacal of The Cobos Law Firm be substituted as counsel
on appeal.
       Rule 6.5(d) of the Texas Rules of Appellate Procedure governs the procedure for
substitution of counsel. Rule 6.5 contemplates that the attorney of record file a motion in
this Court seeking to withdraw before substitution of new counsel may be permitted. See
Lewis v. State, No. 07-15-00061-CR, 2015 WL 1143188, at *1 (Tex. App.—Amarillo Mar.
13, 2015, no. pet.); TEX. R. APP. P. 6.5(d). The rule provides that, if a new attorney is
substituting for the withdrawing attorney, “the motion to withdraw . . . must state . . . the
substitute attorney’s name, mailing address, telephone number, fax number, if any, and
State Bar of Texas identification number.” TEX. R. APP. P. 6.5(d) (emphasis added). The
withdrawing attorney must then deliver the motion to withdraw to the party, here,
Appellees, either in person or by mail. TEX. R. APP. P. 6.5(b) (“The motion [to withdraw]
must be delivered to the party in person or mailed—both by certified and by first-class
mail—to the party at the party’s last known address.”); id. 6.5(d) (“If an attorney substitutes
for a withdrawing attorney . . . [t]he withdrawing attorney must comply with (b)[.]”
(emphasis added)).
       By the motion to substitute filed on May 26, 2022, Cobos and Kacal seek to be
substituted for Burton as Appellees’ attorney of record and request Burton be allowed to
withdraw. Although the motion was signed by both Burton and Cobos, it was filed by
Cobos, not Burton. Moreover, a motion to withdraw must be served on Appellees in order
to comply with Rule 6.5(b), (d). The certificate of service here does not indicate that the
party, i.e., Appellees, were served with the motion. Nor is the certificate of service signed.
See TEX. R. APP. P. 9.5(e). Accordingly, the motion does not comply with the Texas Rules
of Appellate Procedure and is deficient.
       The motion is DENIED, without prejudice to refiling.
       It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                   Acting individually       Acting for the Court


Date: June 7, 2022




                                              2